DENNIS, Judge,
dissenting.
I respectfully dissent.
Included in those risks associated with the conducting of a common carrier enterprise is the risk of harm to a passenger caused by unruly fellow passengers whom the common carrier fails to oversee despite adequate reason to do so. That exact risk is present in this case and I see no reason to forsake our rule which would impose the highest degree of care upon a common carrier to guard against such attacks. Furthermore, as expressed in the reasons assigned by Calogero, J., I believe that the facts support plaintiff’s recovery under a standard of reasonable care.